McDONALD, Chief Justice.
This is an appeal from the District Court of Navarro County and involved the appointment of a receiver to take possession of certain leaseholds in Navarro County, Texas. Trial was before the court without a jury, which rendered judgment for the plaintiff, to which judgment the defendants excepted and appealed to this court.
Defendants and plaintiff have filed a joint motion in which they state that all matters in controversy in the appeal have bee'n settled and in which they request the ■court to dismiss the appeal.
This appeal is accordingly dismissed.